DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US 2018/0229674), and further in view of Kochar (US 2018/0082501).
Regarding claims 1 and 11, Heinrich discloses an apparatus and method for determining ride comfort of a passenger (system and method of determining driver/passenger comfort based on sensed parameters; Heinrich at 0005), the apparatus comprising:
An analyzer (processor 42; Heinrich at 0032) configured to determine objective ride comfort information of a passenger based on objective information related to a seating posture of the passenger in a mobility (rider comfort determined via preferences and/or posture and biometric sensors; Heinrich at 0003, 0011, 0030, 0040).
A sensor configured to collect biometric signals related to subjective physiological state of the passenger in the mobility for a predetermined time (cameras, heart rate, skin response, etc.; Heinrich at 0029, 0030); and
A controller configured to control the mobility (vehicle processor 12; Heinrich at 0023, 0035).
Wherein the analyzer is configured to analyze the biometric signals to determine adjusted ride comfort information by correcting the objective ride comfort information using the analyzed biometric signals (rider preferences are updated to reflect inferred rider comfort; Heinrich at 0007, 0011, 0018, 0035).
Wherein the controller is configured to control the mobility based on the adjusted ride comfort information (controller learns, and alters vehicle settings to new driver preferences or adjusts current preferences in response to changed physiological data; Heinrich at 0018, 0035).
While Heinrich is drawn toward learning and updating user driving preferences based on determined comfort level as a function of physiological data sensed, Heinrich is silent as to utilizing the physiological data of brain wave signals.
Kochar, in a similar invention in the same field of endeavor, teaches sensing the brain waves of the driver to determine the comfort or stress level of the driver (Kochar at 0022).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the physiological sensing of Heinrich to include the brain wave detection of Kochar.  Doing so would provide for a more accurate context of a driver’s state in a sensed driving environment.

Regarding claims 2 and 12, Heinrich discloses wherein the objective ride comfort information comprises at least one of personal information of the passenger, health status information of the passenger, seating information of the passenger, past posture information of the passenger, a preferred seating posture of the passenger (learned preference information given biometric and posture data sensed; Heinrich at 0030, 0035) or driving environment information (vehicle sensors; Heinrich at 0021).

Regarding claims 3 and 13, Heinrich discloses wherein the objective ride comfort information of the passenger comprises evaluation information of the seating posture of the passenger (learning via evaluation posture information over time; Heinrich at 0007, 0035).

Regarding claims 4 and 14, the combination teaches wherein the brain wave signals comprise a theta wave (Kochar at 0020, 0022) and the analyzer is configured to determine that a state of the passenger is a stress state when a magnitude of the theta wave is greater than or equal to a predetermined threshold (Heinrich at 0029).

Regarding claims 5 and 15, the combination teaches wherein the brain wave signals comprise an alpha wave (Kochar at 0020, 0022); and the analyzer is configured to determine that a state of the passenger is a comfortable state when a magnitude of the alpha wave is greater than or equal to a predetermined threshold (Heinrich at 0029).

Regarding claims 6 and 16, the combination teaches wherein the brain wave signals comprise a beta wave (Kochar at 0020, 0022); and the analyzer is configured to determine that a state of the passenger is a stress state when a magnitude of the beta wave is greater than or equal to a predetermined threshold (Heinrich at 0029).


Regarding claims 8 and 18, Heinrich discloses wherein the mobility comprises at least one of a seat (Heinrich at 0007), a steering wheel (Heinrich at 0003), a mirror (Heinrich at 0003).

Regarding claims 9 and 19, Heinrich discloses when the adjusted ride comfort information of the passenger is determined as a first state, the controller is configured to control an angle of at least one of the seat of the passenger (comfort settings adjusted when determined prior preference data is obsolete; Heinrich at 0003, 0007).

Regarding claims 10 and 20, Heinrich discloses when the adjusted ride comfort information of the passenger is determined as a second state, the controller is configured to control a position of at least one of the seat of the passenger, wherein controlling the mobility when the adjusted ride comfort information is the second state is different that(sic) controlling the mobility when the adjusted ride comfort information is the first state  (comfort settings adjusted when determined prior preference data is obsolete, e.g. original seat adjustment is changed to a second seat adjustment; Heinrich at 0003, 0007).

Claim Objections
3.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
4.	Claim 17 is allowed.

Response to Arguments
5.	Applicant’s contention (see page 7 filed 05 May 2022) with respect to the rejection of independent claim 1 has been fully considered and is not persuasive.
Applicant has contended that Heinrich does not discloses determining objective information and then correcting the objective information based on analyzed information.
The examiner respectfully disagrees; as cited above, Heinrich continually senses information of the passenger (i.e. current comfort correlated with and user preferences) and based on analysis of the data, corrects the objective information (updates users’ preferences if necessary via neural network).
Thus, since Heinrich still discloses the contented embodiments as broadest reasonably interpreted, the combination of Heinrich and Kochar still renders obvious that which is claimed.
Therefore, the examiner maintains the rejections of claims 1-6, 8-16, and 18-20 under 35 U.S.C. 103 for those reasons cited above, and those mentioned in the prior office action, which is incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        17 May 2022